[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                       ------------------------------------------- U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 06-14392                          June 27, 2007
                              Non-Argument Calendar                   THOMAS K. KAHN
                      --------------------------------------------          CLERK

                   BIA Nos. A79-473-853 & A79-473-854

RAFAEL RODRIGUEZ,
ESMERALDA PIEDAD ROMERO,
MARIA ANGELICA RODRIGUEZ,
DIANA CATALINA RODRIGUEZ,

                                                       Petitioners,

                                        versus

U.S. ATTORNEY GENERAL,

                                                       Respondent.

            ----------------------------------------------------------------
                    Petition for Review of a Decision of the
                          Board of Immigration Appeals
            ----------------------------------------------------------------

                                  (June 27, 2007)

Before EDMONDSON, Chief Judge, BLACK and MARCUS, Circuit Judges.

PER CURIAM:
       Rafael Rodriguez, his wife Esmeralda Piedad Romero, and their two

daughters Maria Angelica Rodriguez and Diana Catalina Rodriguez, all natives

and citizens of Colombia, petition for review of the order of the Board of

Immigration Appeals (“BIA”) that adopted and affirmed the decision of the

Immigration Judge (“IJ”).1 The decision denied Rodriguez’s application for

asylum, withholding of removal, and relief under the United Nations Convention

Against Torture and Other Cruel, Inhuman, or Degrading Treatment or

Punishment (“CAT”).2 No reversible error has been shown; we deny the petition

in part and dismiss it in part.

       We review only the decision of the BIA, except to the extent that it

expressly adopts the opinion of the IJ. See Al Najjar v. Ashcroft, 257 F.3d 1262,

1284 (11th Cir. 2001). “Insofar as the [BIA] adopts the IJ’s reasoning, we will

review the IJ’s decision as well.” Id. We review factual determinations --

including the determination that an alien is unentitled to asylum -- under the

substantial evidence test. Sepulveda, 401 F.3d at 1230; Mazariegos v. U.S.

Attorney Gen., 241 F.3d 1320, 1323 (11th Cir. 2001). “Under this highly

  1
   Rodriguez included his wife and children as derivatives in his asylum application. We refer only
to Rodriguez in this opinion; but our decision about Rodriguez also applies to his wife and children.
  2
    On appeal, Rodriguez does not offer argument on the denial of CAT relief; therefore, this claim
is abandoned. See Sepulveda v. U.S. Attorney Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005)
(explaining that petitioner abandons issue by failing to offer argument on that issue).

                                                 2
deferential test, we affirm the IJ’s decision if it is supported by reasonable,

substantial, and probative evidence on the record considered as a whole.” Forgue

v. U.S. Attorney Gen., 401 F.3d 1282, 1286 (11th Cir. 2005) (internal quotation

and alteration omitted). “To reverse the IJ’s fact findings, we must find that the

record not only supports reversal, but compels it.” Mendoza v. U.S. Attorney

Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

       An alien may obtain asylum if he is a “refugee”: a person unable or

unwilling to return to his country of nationality, and who is unable or unwilling to

avail himself of the protection of that country, “because of persecution or a

well-founded fear of persecution on account of” a protected ground, including

political opinion and membership in a particular social group. 8 U.S.C. §§

1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant bears the burden of

proving statutory “refugee” status with specific and credible evidence.3 Al Najjar,
257 F.3d at 1284.

       Rodriguez argues that he has established past persecution based on a

protected ground because he was threatened repeatedly by the Revolutionary

Armed Forces of Colombia (“FARC”) in person and over the telephone and, on


  3
    We have noted that “only in a rare case does the record compel the conclusion that an applicant
for asylum suffered past persecution or has a well-founded fear of future persecution.” Silva v. U.S.
Attorney Gen., 448 F.3d 1229, 1239 (11th Cir. 2006).

                                                 3
one occasion, was detained by the FARC for two hours. Rodriguez contends that

the FARC threatened him because he supported the Liberal Party as well as

Colombia’s fish hatchery industry, which provided opportunities for peasants and

reduced their interest in joining the FARC. On the IJ’s and BIA’s conclusion that

Rodriguez failed to show that he was unable to avail himself of the protection of

his country, Rodriguez contends that he attempted to file a police report but was

unsuccessful in receiving police assistance because he could not name the persons

who had threatened or detained him.

      We conclude that substantial evidence supports the determination that

Rodriguez did not meet his burden of showing that he was a refugee. See 8 U.S.C.

§ 1101(a)(42)(A). Although Rodriguez testified that he approached the police one

time after being threatened by the FARC, he never identified the perpetrators to

the police, even after Rodriguez saw and recognized one of the perpetrators on a

second occasion. Rodriguez asserts that he was unable to give the police the

names of his perpetrators; but he has not shown -- nor even asserted -- that he

attempted to provide Colombian authorities with other information that could be

used to identify the perpetrators. Rodriguez has not demonstrated that the police

were unwilling to assist him. Therefore, the record does not compel the

conclusion that Rodriguez was a refugee on the basis of past persecution.

                                         4
      Substantial evidence also supports the determination that Rodriguez did not

have an objectively reasonable fear of future persecution. After Rodriguez came

to the United States in January 2001, he voluntarily returned to Colombia just two

months later to continue supporting fish hatchery projects there. He applied for

asylum after arriving in the United States for the second time in May 2001. And,

as the BIA discussed, the record does not show that the FARC would continue to

pursue Rodriguez many years after the group last threatened him. See Sepulveda,
401 F.3d at 1232 (“Although the evidence shows Sepulveda exercised leadership

in the nonviolence movement while a university student, . . . the evidence does not

indicate her notoriety as an activist would outlast her four-year absence from

Colombia.”). Rodriguez has failed to establish that he has a well-founded fear of

future persecution in Colombia.

      Therefore, the evidence does not compel us to conclude that Rodriguez is

eligible for asylum; and we deny the petition for review on this claim. Because

Rodriguez has not satisfied the less stringent standard for asylum, we also deny his

petition for review of his claim for withholding of removal. See Zheng v. U.S.

Attorney Gen., 451 F.3d 1287, 1292 (11th Cir. 2006).

      Rodriguez next argues -- for the first time -- that the IJ violated his due

process right to a full and fair hearing because the IJ’s statements at the asylum

                                          5
hearing indicated that she was biased against Rodriguez and did not fully analyze

his claims. Because Rodriguez failed to present his due process claim to the BIA,

and therefore failed to exhaust his administrative remedies on this claim, we lack

jurisdiction to consider it. See Amaya-Artunduaga v. U.S. Attorney Gen., 463
F.3d 1247, 1250 (11th Cir. 2006) (explaining that an alien’s “allegation of a due

process violation -- that he was denied a full and fair hearing before a neutral

factfinder -- is precisely the kind of procedural error which requires exhaustion”).

Therefore, we dismiss this part of the petition for review.

      PETITION DENIED IN PART, DISMISSED IN PART.




                                          6